SEABURY, J.
I dissent. This action was tried by the court without a jury and judgment was awarded for the plaintiff for $250. The action was brought to recover damages for personal injuries. The plaintiff’s hands were struck by pieces of glass and cut, and two fingers of the right hand and the left hand were swollen. The testimony shows that the scar on the plaintiff’s right hand will be permanent, and that up to the day of the trial, which was five months after the accident, the plaintiff suffered pain from his injuries. The plaintiff was employed at the rate of $12 a week, and by reason of his injuries was unable to work for a period of four' weeks. In view of these circumstances, I think that this court has no right to reduce the plaintiff’s recovery to $100. The judgment should be affirmed, with costs.